(W.D.T.X. Ref: 245H)(Rev. 01/05) - Judgement in a Criminal Case for a Petty Offense (Short Form)



                                                                UNITED STATES DISTRICT COURT                                            FILED
                                                                             WESTERN DISTRICT OF TEXAS                              Nov 15 2018
                                                                                 EL PASO DIVISION                                   Clerk, U.S. District
                                                                                                                                         Court
                                                                                                                                    Western District of
                                                                                                                                           Texas

                                                                                                                              By:
                                                                                                                                           CR
                                                                                                                                                   Deputy

UNITED STATES OF AMERICA                                                                           §
                                                                                                   § CASE NUMBER: EP:18-M -08358(1) ATB
vs.                                                                                                § USM Number:
                                                                                                   §
(1) GILGRACIER DE ALMEIDA                                                                          §

                     Defendant.
                                                                         JUDGMENT IN A CRIMINAL CASE
                                                                         (For A Petty Offense) - Short Form

                     The defendant, Gilgracier De Almeida, was represented by counsel, Henry Lawrence Chisolm.

               The defendant pled guilty to the complaint on November 16, 2018. Accordingly, the defendant is adjudged
guilty of the following offense(s):

Title & Section                                      Nature of Offense                                                   Date of Offense

8 USC 1325(a)(1)                                     IMPROPER ENTRY BY AN ALIEN                                          November 10, 2018

             As pronounced on November 16, 2018, the defendant is hereby committed to the custody of the United States
Bureau of Prisons for a term of Time Served. The defendant shall remain in custody pending service of sentence.

           The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. §
3573 because of reasonable efforts to collect this assessment are not likely to be effective.

                     Signed on this day, November 15, 2018.




                                                                                                   ______________________________
                                                                                                   ANNE T. BERTON
                                                                                                   UNITED STATES MAGISTRATE JUDGE
bef




                                      United States District Court
                                           Western District of Texas
                                              El Paso Division

                       INITIAL APPEARANCE, PLEA AND SENTENCE
                                                                      Case Number: EP:18-M -08358(1) ATB
DEFENDANT'S NAME:                                         ATTY FOR DEFENDANT:
Gilgracier De Almeida                                     Henry Lawrence Chisolm

JUDGE:          ANNE T. BERTON                            AUSA:              Miguel Acosta
DEPUTY CLERK:   Cecilia Rodriguez                         INTERPRETER:        X Yes                No
COURT REPORTER: ERO                                       PROB. OFFICER
                                                          PRETRIAL OFFICER:
DATE:                 November 16, 2018                   TIME: _0 _ Minutes        4:28-4:40 p.m.

PROCEEDINGS                                                DFT NO.                  [DftNo1]       [DftNo2]

  X     INITIAL APPEARANCE HELD                                                        X
  X     ARRAIGNMENT HELD                                                               X
  X     DFT INFORMED OF RIGHTS/oral consent to plea                                    X
  X     GUILTY     DEFT [DftNo1] COUNT(S):         COMPLAINT

  X     GUILTY PLEA ACCEPTED BY THE COURT                                              X

        Information Filed On _____________________
        Motion to Dismiss Complaint filed on _____________
        Court Grants Motion to Dismiss on _____________
        Order Dismissing Complaint entered on _____________

  X     Oral Motion by AUSA to Remit Special Assessment                                X
  X     Oral Order Granting Oral Motion to Remit Special Assessment                    X

  X     SENTENCING HELD: Defendant sentenced to Time Served; No Fine; S/A REMITTED.

OTHER:
                                    United States District Court                             FILED
                                         Western District of Texas                        Nov 16 2018
                                            El Paso Division                           Clerk, U.S. District Court
                                                                                          Western District of
                                                                                                Texas

                                                                                 By:             CR
                                                                                                         Deputy
UNITED STATES OF AMERICA                              §
                                                      §
vs.                                                   § No: EP:18-M -08358(1)
                                                      §
                                                      §
(1) GILGRACIER DE ALMEIDA
                                                      §
  Defendant
                            ORDER APPOINTING COUNSEL

              The above Defendant has testified under oath, or has otherwise satisfied this Court

that he or she is financially unable to employ counsel, and does not wish to waive counsel.

              Therefore, in the interests of justice, Henry Lawrence Chisolm, is hereby appointed,

pursuant to the provisions of the Criminal Justice Act, to represent said Defendant in this case.

              This appointment shall remain in effect until further order of the Court.

              It is, accordingly, so ORDERED this the 16th day of November, 2018.




                                                  ______________________________
                                                  ANNE T. BERTON
                                                  UNITED STATES MAGISTRATE JUDGE
                                  United States District Court                              FILED
                                                                                        November 16,
                                        Western District of Texas
                                                                                           2018
                                             El Paso Division                         Clerk, U.S. District Court
                                                                                         Western District of
                                                                                               Texas

                                                                                By:
                                                                                                        Deputy
UNITED STATES OF AMERICA                        §
                                                §
vs.                                             § Case Number: EP:18-M -08358(1)
                                                §
(1) GILGRACIER DE ALMEIDA                       §
                                                §
  Defendant


              ORDER SETTING INITIAL APPEARANCE/ MISD
                          ARRAIGNMENT

            IT IS HEREBY ORDERED that the above entitled and numbered case is set for
INITIAL APPEARANCE/ MISD ARRAIGNMENT in Magistrate Courtroom, Room 412, on the
4th Floor of the United States Courthouse, 525 Magoffin Avenue, El Paso, TX, on:

                          Thursday, November 15, 2018, at 03:00 PM

            IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial Services and the
United States Probation Office, and any surety or custodian, if applicable. Further, counsel for
the defendant shall notify the defendant of this setting and, if the defendant is on bond, advise the
defendant to be present at this proceeding.

IT IS SO ORDERED this November 16, 2018.




                                                 ______________________________
                                                 ANNE T. BERTON
                                                 UNITED STATES MAGISTRATE JUDGE
AO 91 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS, EL PASO DIVISION




USA                                                         §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: EP:18-M -08358(1) - ATB
                                                            §
(1) GILGRACIER DE ALMEIDA                                   §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about November 10, 2018 in El Paso County, in the WESTERN

DISTRICT OF TEXAS DEFENDANT did, being an alien to the United States, knowingly enter and attempt to

enter the United States at a time and place other than as designated by immigration officers

in violation of Title 8 United States Code, Section(s) 1325(a)(1).

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The Defendant, Gilgracier DE ALMEIDA, an alien to the United States and a citizen of Brazil,

entered the United States from the Republic of Mexico by crossing the Rio Grande River on November 10,

2018, approximately .47 miles west of the Paso Del Norte Port of Entry at El Paso, Texas, in the Western

District of Texas. The place where the Defendant entered is not designated as a Port of Entry by immigration

officers."


Continued on the attached sheet and made a part hereof:                                          X Yes      No



Sworn to before me,
                                                                           Signature of Complainant
                                                                           Rubio III, Ernesto
                                                                           Border Patrol Agent

November 16, 2018                                                     at   EL PASO, Texas
Date                                                                       City and State


ANNE T. BERTON                                                             ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judge
                                                                           OATH TELEPHONICALLY SWORN
                                                                           AT 01:19 P.M.
                                                                           FED.R.CRIM.P. 4.1(b)(2)(A)
CONTINUATION OF CRIMINAL COMPLAINT

WESTERN DISTRICT OF TEXAS

(1) GILGRACIER DE ALMEIDA

FACTS   (CONTINUED)

The Defendant, Gilgracier DE ALMEIDA, an alien to the United States and a citizen of Brazil, entered the
United States from the Republic of Mexico by crossing the Rio Grande River on November 10, 2018,
approximately .47 miles west of the Paso Del Norte Port of Entry at El Paso, Texas, in the Western District of
Texas. The place where the Defendant entered is not designated as a Port of Entry by immigration officers.



Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.


IMMIGRATION HISTORY:
NONE

CRIMINAL HISTORY:
NONE
